           Case 2:19-mc-00099-MCE-EFB Document 18 Filed 02/24/21 Page 1 of 3



 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant United States Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                         2:19-MC-00099-MCE-EFB
12                  Plaintiff,
                                                       STIPULATION AND ORDER EXTENDING TIME
13          v.                                         FOR FILING A COMPLAINT FOR FORFEITURE
                                                       AND/OR TO OBTAIN AN INDICTMENT
14   APPROXIMATELY $9,000.00 IN U.S.                   ALLEGING FORFEITURE
     CURRENCY, and
15
     APPROXIMATELY $8,980.00 IN U.S.
16   CURRENCY,
17                  Defendant.
18

19          It is hereby stipulated by and between the United States of America and potential claimant Dustin

20 Forkell (“claimant”), by and through their respective counsel, as follows:

21          1.      On or about April 4, 2019, claimant filed claims in the administrative forfeiture proceeding

22 with the U.S. Postal Inspection Service with respect to the Approximately $9,000.00 in U.S. Currency and

23 Approximately $8,980.00 in U.S. Currency (hereafter “defendant currency”), which were seized on

24 February 7, 2019.

25          2.      The U.S. Postal Inspection Service has sent the written notice of intent to forfeit required

26 by 18 U.S.C. § 983(a)(1)(A) to all known interested parties. The time has expired for any person to file a

27 claim to the defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person other than claimant has

28 filed a claim to the defendant currency as required by law in the administrative forfeiture proceeding.
                                                        1
29                                                                            Stipulation and Order to Extend Time

30
           Case 2:19-mc-00099-MCE-EFB Document 18 Filed 02/24/21 Page 2 of 3



 1          3.      Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for

 2 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant currency

 3 is subject to forfeiture within ninety days after a claim has been filed in the administrative forfeiture

 4 proceeding, unless the court extends the deadline for good cause shown or by agreement of the parties.

 5 That deadline was July 3, 2019.

 6          4.      By Stipulation and Order filed July 3, 2019, the parties stipulated to extend to October 1,

 7 2019, the time in which the United States is required to file a civil complaint for forfeiture against the

 8 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to
 9 forfeiture.

10          5.      By Stipulation and Order filed September 26, 2019, the parties stipulated to extend to

11 December 30, 2019, the time in which the United States is required to file a civil complaint for forfeiture

12 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is subject

13 to forfeiture.

14          6.      By Stipulation and Order filed January 6, 2020, the parties stipulated to extend to February

15 28, 2020, the time in which the United States is required to file a civil complaint for forfeiture against the

16 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

17 forfeiture.

18          7.      By Stipulation and Order filed March 5, 2020, the parties stipulated to extend to April 28,

19 2020, the time in which the United States is required to file a civil complaint for forfeiture against the
20 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

21 forfeiture.

22          8.      By Stipulation and Order filed April 29, 2020, the parties stipulated to extend to July 27,

23 2020, the time in which the United States is required to file a civil complaint for forfeiture against the

24 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

25 forfeiture.
26          9.      By Stipulation and Order filed July 28, 2020, the parties stipulated to extend to September

27 25, 2020, the time in which the United States is required to file a civil complaint for forfeiture against the

28 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to
                                                   2
29                                                                      Stipulation and Order to Extend Time

30
           Case 2:19-mc-00099-MCE-EFB Document 18 Filed 02/24/21 Page 3 of 3



 1 forfeiture.

 2          10.     By Stipulation and Order filed September 30, 2020, the parties stipulated to extend to

 3 December 21, 2020, the time in which the United States is required to file a civil complaint for forfeiture

 4 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is subject

 5 to forfeiture.

 6          11.     By Stipulation and Order filed December 16, 2020, the parties stipulated to extend to

 7 February 19, 2021, the time in which the United States is required to file a civil complaint for forfeiture

 8 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is subject
 9 to forfeiture.

10          12.     As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to further extend to

11 April 20, 2021, the time in which the United States is required to file a civil complaint for forfeiture against

12 the defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

13 forfeiture.

14          13.     Accordingly, the parties agree that the deadline by which the United States shall be required

15 to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment alleging that

16 the defendant currency is subject to forfeiture shall be extended to April 20, 2021.

17 Dated: 2/12/2021                                        McGREGOR W. SCOTT
                                                           United States Attorney
18
                                                   By:     /s/ Kevin C. Khasigian
19                                                         KEVIN C. KHASIGIAN
                                                           Assistant United States Attorney
20
     Dated: 2/11/2021                                      /s/ Mark J. Reichel
21                                                         MARK J. REICHEL
                                                           Attorney for potential claimant
22                                                         Dustin Forkell
                                                           (Signature authorized by email)
23

24          IT IS SO ORDERED.

25 Dated: February 23, 2021
26

27

28
                                                           3
29                                                                               Stipulation and Order to Extend Time

30
